Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION OF THE SARBANES-OXLEY ACT OF In connection with the Quarterly Report on Form 10-Q for the period ended September 30, 2016 (the “Report”) of PFO Global, Inc. (the “Company”), the undersigned hereby certify in their capacities as Chief Executive Officer and Chief Financial Officer, respectively, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to their knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in the Report. Date: November 14, 2016 By: /s/ Matthew G. Cevasco Matthew G. Cevasco Chief Executive Officer Date: November 14, 2016 By: /s/ Mahesh Shetty Mahesh Shetty Chief Financial Officer The foregoing certification is furnished as an exhibit to the Report and will not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of as amended, and will not be deemed to be incorporated by reference into any filing under the Securities Act of as amended, or the Securities Exchange Act of as amended, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
